Exhibit 10.1

 
EXCHANGE AND FORBEARANCE AGREEMENT
 
This Agreement (this "Agreement") is made and entered into as of March 12, 2007,
by and among Spectrum Brands, Inc., a Wisconsin corporation (the "Company"), and
each of the holders of the Company's 8 ½% Senior Subordinated Notes due 2013
(the "Notes") which have executed and become a party to this Agreement
(individually, a "Consenting Noteholder" and collectively, the "Consenting
Noteholders").
 
WHEREAS, the Company issued the Notes pursuant to that certain indenture dated
as of September 30, 2003, by and among the Company, as issuer, the Subsidiary
Guarantors party thereto, as Guarantors, and U.S. Bank National Association, as
Trustee (the "Trustee"), as amended by a Supplemental Indenture, dated as of
October 24, 2003, a Second Supplemental Indenture dated as of January 20, 2005,
a Third Supplemental Indenture, dated as of February 7, 2005, and a Fourth
Supplemental Indenture, dated as of May 3, 2005 (such indenture, as so amended,
the "Indenture"); and
 
WHEREAS, each Consenting Noteholder currently holds the aggregate principal
amount of Notes set forth beneath such Consenting Noteholder's name on the
signature pages hereto, and each Consenting Noteholder desires to exchange all
of the Notes it holds for a like principal amount of New Notes (as defined
below), subject to the terms and conditions set forth herein; and
 
WHEREAS, this Agreement sets forth the terms on which the Consenting Noteholders
have agreed (i) to exchange such Consenting Noteholder's Notes for a like
principal amount of new notes (the "New Notes") having substantially the terms
set forth on the Exhibit A attached hereto, (ii) to provide consents reflecting
the Proposed Amendments (as defined below) to the amendment of the Indenture in
connection with the Exchange Offer and (iii) to forbear from taking certain
actions;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:
 
1.  The Exchange Offer. (a) The Company shall commence, not later than March 16,
2007, an offer (the "Exchange Offer") to all eligible holders of the Notes (each
a "Noteholder" and collectively the "Noteholders") to exchange any and all Notes
for New Notes. In conjunction with the Exchange Offer, the Company will solicit
consents (the "Consent Solicitation") to proposed amendments to the Indenture to
eliminate substantially all of the restrictive covenants (including all such
covenants which do not require the consent of each affected holder for
amendment), eliminate or modify certain events of default and eliminate or
modify related provisions in the Indenture (the "Proposed Amendments") and a
waiver of any alleged default or existing default under the Indenture that is
known to or has been asserted by the Consenting Noteholders and an agreement
from taking certain actions under any other debt agreement or instrument of the
Company (collectively, the "Waiver").
 

--------------------------------------------------------------------------------


 

(b)  
The Company's obligation to consummate the Exchange Offer will be conditioned
upon (i) the entering into by the Company of a credit agreement with respect to
the refinancing, including pursuant to any substitution, amendment or
replacement thereof, of the Company's existing senior credit facilities, on
substantially similar terms to those set forth in a commitment letter that shall
have been obtained prior to commencement of the Exchange Offer, (ii) the receipt
by the Company of the Waiver from holders of at least a majority of the Notes,
(iii) the execution and delivery by the Trustee of a supplemental indenture (the
"Supplemental Indenture") to the Indenture implementing the Proposed Amendments,
(iv) the qualification under the Trust Indenture Act of 1939 of the indenture
for the New Notes, if required, and the availability of an exemption under the
Securities Act of 1933, as amended, with respect to the Exchange Offer, and (v)
other customary conditions which are reasonable and customary in exchange offers
such as the Exchange Offer. The Company will use its reasonable efforts to
satisfy the conditions to the Exchange Offer.

 

(c)  
As promptly as practicable on or after the tenth business day after the
commencement of the Exchange Offer the Company shall, and shall procure that the
guarantors to the Existing Indenture shall, execute and deliver the Supplemental
Indenture. Following the execution and delivery of the Supplemental Indenture
and the satisfaction of the other conditions to the Exchange Offer, the Company
will accept for exchange and exchange all Notes that have been validly tendered
by Consenting Noteholders as of such time (the date of such exchange, the
"Settlement Date"). Subject to the terms and conditions of the Exchange Offer,
the Company will accept for exchange and exchange all Notes validly tendered and
not validly withdrawn in the Exchange Offer.

 
2.  Agreement to Forebear. Each Consenting Noteholder hereby agrees that it
shall not, and shall not permit any of its affiliates to, or direct, solicit or
encourage any other person to, exercise, or seek to exercise, whether
individually or jointly with any other Noteholder, any rights or remedies,
including any rights under Section 6.02 or 6.05 of the Indenture, that
Noteholders or the Trustee may have under the Indenture or otherwise in
connection with any Default or Event of Default (each as defined in the
Indenture) that exists on the date of this Agreement that is known to or has
been asserted by the Consenting Noteholders, as a result of the Company failing
to comply with any of its covenants (other than any payment covenants) set forth
in the Indenture or the Notes, and further agrees not to take, or permit any of
its affiliates, or direct, solicit or encourage any other person, to take, any
action, including the giving of any notice, under any other debt agreement or
instrument of the Company that would be inconsistent with the foregoing
agreements had such action been taken under the Indenture. Each Consenting
Noteholder also agrees to the rescission of any declaration of acceleration
which may be made by the Trustee or any holders of Notes with respect to such
Defaults or Events of Default during the term of this Agreement.
 
3.  Agreement to Exchange. Promptly following commencement of the Exchange
Offer, each Consenting Noteholder will tender its Notes for exchange in the
Exchange Offer and not revoke such tender, and consent to the Proposed
Amendments and the Waiver and not revoke such consent.
 
2

--------------------------------------------------------------------------------


 
4.  Certain Conditions. The obligations of each Consenting Noteholder under this
Agreement are conditioned upon (i) the Company having received signed
commitments from a lender or lenders with respect to the refinancing,
substitution, amendment or replacement of the Company’s senior credit
facilities; (ii) the representations and warranties of the Company contained
herein being true and correct as of the date hereof, as at the date of entry
into a supplemental indenture giving effect to the Proposed Amendments and as at
any Settlement Date; (iii) the terms and conditions of the exchange of the Notes
in the Exchange Offer and the terms of the New Notes being in all material
respects as set forth herein, and with respect to terms not set forth herein,
reasonably acceptable to the Consenting Noteholders, and disclosed in an
Exchange Offer Document (that shall include information customary for similar
exchange offers); and (iv) this Agreement not having been terminated pursuant to
Section 11 hereof.
 
5.  Representations of Consenting Noteholder. Each Consenting Noteholder
represents and warrants, severally and not jointly, to the Company as follows:
 

(a)  
The Consenting Noteholder has all requisite corporate, partnership, or limited
liability company power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby, and to perform its obligations under
this Agreement.

 

(b)  
The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of the Consenting Noteholder, enforceable in
accordance with its terms.

 

(c)  
The Consenting Noteholder (together with its affiliates) owns of record and/or
beneficially, and/or has investment authority or discretion with respect to, the
aggregate principal amount of Notes set forth next to such Consenting
Noteholder's name on the signature pages hereto, and such aggregate principal
amount of Notes constitutes all of the Notes so owned or controlled by such
Consenting Noteholder and its affiliates as of the date hereof.

 

(d)  
The Consenting Noteholder owns the Notes free and clear of all claims, Liens,
title defects and objections of any kind and nature whatsoever.

 

(e)  
The proposed sale of the Notes in exchange for the New Notes by such Consenting
Noteholder was privately negotiated in an independent transaction and was not
solicited by or on behalf of the Company or any of their affiliates. The terms
of this Agreement were the result of negotiations between the Consenting
Noteholder and the Company.

 

(f)  
Neither the Consenting Noteholder nor anyone acting on its behalf has received
or is entitled to receive any commission or remuneration directly or indirectly
in order to solicit or facilitate the Exchange Offer.

 
3

--------------------------------------------------------------------------------


 

(g)  
This Agreement represents the only agreement or arrangement between the Company,
on the one hand, and the Consenting Noteholder on the other hand, with respect
to the Exchange Offer.

 
6.  Representations of the Company. The Company represents and warrants to the
Consenting Noteholders as follows:
 

(a)  
The Company has all requisite corporate, power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby, and to perform
its obligations under this Agreement;

 

(b)  
The execution and delivery of this Agreement have been duly and validly
authorized, and all necessary action has been taken to make this Agreement a
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms;

 

(c)  
Subject to the accuracy of the representations and warranties of the Consenting
Noteholders contained in Section 5 hereof and of the Company, the issuance of
New Notes is exempt from the registration and prospectus delivery requirements
of the Securities Act;

 

(d)  
There is no broker, investment banker, financial advisor, finder or other person
which has been retained by or is authorized to act on behalf of such Company who
might be entitled to any fee or commission for which the Consenting Noteholders
will be liable in connection with the execution of this Agreement or the
transactions contemplated hereby;

 

(e)  
The Company is not in violation of (i) any provision of the charter or bylaws of
the Company, (ii) (other than with respect to any Defaults or Events of Default
referred to above) any of the terms, conditions or provisions of any material
note, bond, mortgage, indenture, license, contract, agreement or other
instrument or obligation to which the Company or any of its subsidiaries is a
party or by which any of them or any of their properties or assets may be bound,
or (iii) order, writ, injunction, decree, statute, law, rule or regulation
applicable to the Company, any of its subsidiaries or any of their respective
properties or assets;

 

(f)  
There is no action, suit, proceeding, inquiry or other investigation before or
brought by any court or governmental agency or body, domestic or foreign, now
pending, or, to the knowledge of the Company or any subsidiary, threatened,
against or affecting the Company or its subsidiaries (other than any such
action, suit, proceeding, inquiry or investigation as may relate to the Notes or
any Default or alleged Default or Event of Default or alleged Event of Default)
which, singly or in the aggregate, would materially and adversely the properties
or assets of the Company and its subsidiaries;

 

(g)  
The Company and its Affiliates have not, directly or indirectly, solicited any
offer to buy, sold or offered to sell or otherwise negotiated in respect of, and
will not, directly or indirectly, solicit any offer to buy, sell or offer or
otherwise negotiate in respect of, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the New
Notes in a manner that would require the New Notes to be registered under the
Securities Act;

 
4

--------------------------------------------------------------------------------


 

(h)  
On or prior to the date hereof, the Company has received signed commitments from
a lender or lenders, subject to customary conditions, sufficient to enable it to
amend, substitute, replace or refinance its existing senior credit facilities.

 
7.  Additional Notes Subject. Nothing in this Agreement shall be deemed to limit
or restrict the ability or right of any Consenting Noteholder from acquiring any
additional Notes (the "Additional Notes") from and after the issuance of the
press release referenced in Section 9(a) of this Agreement; provided, however,
that in the event that any Consenting Noteholder acquires any Additional Notes
after such time and prior to the Settlement Date, such Additional Notes shall
immediately upon acquisition, and without further action on the part of the
Company or the Consenting Noteholders, become subject to the terms and
conditions of this Agreement. Each Consenting Noteholder shall as promptly as
practicable notify the Company of any such acquisition, and the Consenting
Noteholder agrees to execute and deliver within five (5) business days of the
closing of such acquisition any additional documents that the Company shall
request to evidence that such Additional Notes are subject to the provisions of
this Agreement as of the date of acquisition.
 
8.  No Transfer. Except as set forth below, each Consenting Noteholder agrees,
without the prior written consent of the Company, not to sell, transfer, assign
or otherwise dispose of any Notes, including any Additional Notes, on or prior
to the Settlement Date, unless the transferee accepts such Notes subject to the
terms of this Agreement. In the event that a Consenting Noteholder transfers
Notes on or prior to the Settlement Date, such transferee shall comply with and
be subject to the terms of this Agreement, including but not limited to, the
Consenting Noteholder's obligations to tender the Notes pursuant to the Exchange
Offer and consent to the Proposed Indenture and the Waiver, and as a condition
precedent to the transfer, execute a signature page hereto upon which it shall
become a party hereto and a Consenting Noeteholder hereunder. Any sale,
transfer, assignment, or other disposition of any Notes in violation of this
Section shall be void ab initio. Concurrently with any such transfer, a
Consenting Noteholder shall notify the Company pursuant to the notice provisions
contained in Section 13 hereof, in writing, of such transfer and promptly
thereafter provide the executed documents as provided for in this paragraph.
 
9.  Other Agreements of the Company. (a) The Company will issue a press release
or press releases reasonably acceptable to the Consenting Noteholders announcing
its intention to conduct the Exchange Offer and the receipt of its commitment to
the refinancing of its senior credit facilities not later than 8:00 a.m. (New
York Time) on March 12, 2007; and will file or furnish such press release to the
SEC on Form 8-K promptly thereafter, which Form 8-K will include as an exhibit
this Agreement. The Company shall provide the Consenting Noteholders a draft of
such announcement or announcements at least 24 hours prior to release, and in
any event shall provide the Consenting Noteholders a reasonable opportunity to
review and comment on such press release or releases.
 
5

--------------------------------------------------------------------------------


 
(b)  The Company will reimburse the Consenting Noteholders for all reasonable
out-of-pocket fees and expenses of Bingham McCutchen LLP, counsel to the
Consenting Noteholders, and of one counsel to the Trustee, incurred by the
Consenting Noteholders (i) prior to the date hereof in connection with their
analysis and assertion of Defaults and Events of Default and (ii) subsequent to
the date hereof and prior to the Settlement Date in connection with the
transactions contemplated by this Agreement (including, for the avoidance of
doubt, the reasonable fees and expenses of Bingham McCutchen LLP with respect to
the review and comment on, and negotiation with respect to, this Agreement).
 
(c)  The Company will pay accrued interest on the Notes to the Consenting
Noteholders in cash on the Settlement Date.
 
(d)  The Company will use its reasonable best efforts (i) to effect the
qualification of the indenture for the New Notes under the Trust Indenture Act
of 1939 and (ii) to enable the Exchange Offer to be exempt from the registration
requirements under the Securities Act of 1933, as amended.
 
10.  Not an Amendment or Waiver. It is acknowledged and agreed, that except as
expressly provided for herein, the entering into this Agreement does not
constitute a full or partial amendment or waiver of any of such Consenting
Noteholder's rights or remedies under the Indenture, the Notes or at law or
otherwise, and each Consenting Noteholder hereby reserves such rights and
remedies.
 
11.  Termination of Agreement. (a) This Agreement may be terminated by the
Company or Consenting Noteholders beneficially owning at least 70% of the
aggregate principal amount of the Notes held by all Consenting Noteholders by
notice by the Company or the Consenting Noteholders, as applicable, to the
other, (i) upon the breach by the non-terminating party of any of the
representations, warranties or covenants in this Agreement and (ii) at any time
from and after April 10, 2007 in the event that the Settlement Date has not
occurred on or prior thereto; provided, however, that the right to terminate
this Agreement shall not be available to the Company or the Consenting
Noteholders where the failure of the Settlement Date to so occur has resulted
from the breach by the party wishing to terminate of its respective obligations
hereunder.
 
(b)  None of the representations, warranties and agreements contained herein
shall survive the termination of this Agreement or the consummation of the
Exchange Offer, unless the termination pursuant to (a)(ii) above is being
challenged by one of the parties hereto and specific performance is being
pursued pursuant to paragraph 14 below .
 
12.  Amendments and Waivers. This Agreement may not be modified, amended, or
supplemented or any provision herein waived without the prior written consent of
the Company and the Consenting Noteholders of at least a majority in aggregate
principal amount of the Notes held by all Consenting Noteholders.
 
13.  Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party's address set
forth herein, or to such other address as a party may designate by written
notice hereunder, and shall be either (i) delivered by hand, (ii) made by
facsimile transmission, (iii) sent by overnight courier, or (iv) sent by
registered or certified mail, return receipt requested, postage prepaid.
 
6

--------------------------------------------------------------------------------


 
If to the Company, to:
 
Spectrum Brands, Inc.
Six Concourse Parkway
Suite 3300 
Atlanta, Georgia 30328
Attention: General Counsel


If to the Consenting Noteholders, to:


The addresses noted on Exhibit B hereto.
 
All notices, requests, consents and other communications hereunder shall be
deemed to be received (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party, set forth herein, (ii) if made by
facsimile transmission, at the time that the receipt thereof has been
acknowledged by electronic confirmation or otherwise, (iii) if sent by overnight
courier, on the next business day following the day such written notice is
delivered to the courier service, or (iv) if sent by registered or certified
mail, return receipt requested, postage prepaid, on the third business day
following the day such mailing is mailed.


14.  Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to any conflicts of law provisions. By its execution and delivery of this
Agreement, each of the parties hereto irrevocably and unconditionally agrees for
itself that any legal action, suit or proceeding against it with respect to any
matter under or arising out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in the United States District Court for the Southern
District of New York. By execution and delivery of this Agreement, each of the
parties hereto irrevocably accepts and submits itself to the nonexclusive
jurisdiction of such court, generally and unconditionally, with respect to any
such action, suit or proceeding.
 
15.  Specific Performance. It is understood and agreed by each of the parties
hereto that any breach of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and accordingly, and the
parties hereto agree that in addition to any other remedies, each party shall be
entitled to enforce the terms of this Agreement by a decree of specific
performance or injunctive relief without the necessity of proving the inadequacy
of money damages as a remedy or posting a bond or other security.
 
16.  Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not affect the interpretation of this Agreement.
 
7

--------------------------------------------------------------------------------


 
17.  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
executors, administrators and representatives.
 
18.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter of this Agreement and
supersedes all other prior negotiations, agreements, and understandings, whether
written or oral, among the parties with respect to the subject matter of this
Agreement.
 
19.  Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same Agreement.
 
20.  No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the parties hereto and no other person or entity shall be a
third-party beneficiary of this Agreement.
 
21.  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction, shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.
 
22.  Expenses. Except as otherwise provided herein, each of the parties hereto
shall pay its own expenses in connection with this Agreement and the
transactions contemplated hereby.
 
23.  Public Announcements. Without the prior written consent of the Company, no
Consenting Noteholder shall issue, and each Consenting Noteholder shall instruct
its officers, directors, affiliates, associates, employees, investment bankers,
attorneys and other advisers or representatives not to issue, any press release
to a non-affiliated third party with regard to this Agreement or any of the
transactions contemplated herein, except to the extent disclosure may be
required by applicable law or stock exchange or inter-dealer quotation system
rules applicable to a party (subject to giving the Company written notice of the
intention to make such disclosure prior to such disclosure) or except to the
extent such information has already been publicly disclosed by a non-affiliated
person.
 
24.  Certain Terms. The term “affiliate” as used hereunder shall mean with
respect to a specified person or entity, a person or entity that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the person or entity specified.
 
BEFORE EXECUTING THIS AGREEMENT, THE CONSENTING NOTEHOLDER SHOULD CONSULT WITH
ITS TAX AND LEGAL ADVISORS REGARDING THE CONSEQUENCES OF THE EXCHANGE OFFER AND
OWNERSHIP OF THE NEW NOTES.
 
The balance of this page has been intentionally left blank.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by its duly authorized officer as of the date first above written.
 

      ISSUER/COMPANY: 
SPECTRUM BRANDS, INC.
 
   
   
  By:   /s/ Randall J. Steward  

--------------------------------------------------------------------------------

Name: Randall J. Steward
 
Title: Executive Vice President and Chief
  Financial Officer

 

     
HOLDERS: 
SANDELMAN PARTNERS, LP
 
   
   
  By:  
//s//
 

--------------------------------------------------------------------------------

Name:
 
Title:

 

     
In its capacity as investment manager with discretionary authority in respect
of:
 
SANDELMAN PARTNERS MULTI- STRATEGY MASTER FUND, LTD.
 
   
   
      Principal amount of Notes Held: $150,710,000  
Held in DTC Participant Code: 0005, 0573, 0050
 

 

--------------------------------------------------------------------------------


 

     
SANDELL ASSET MANAGEMENT CORP.
 
   
   
  By:  
//s//
 

--------------------------------------------------------------------------------

Name:
 
Title:

 

     
In its capacity as investment manager with discretionary authority in respect
of:
 
CASTLERIGG MASTER INVESTMENTS, LTD.
 
   
   
     
Principal amount of Notes Held: $26,000,000
Held in DTC Participant Code: 7378

 

--------------------------------------------------------------------------------



EXHIBIT B
 
CONSENTING NOTEHOLDERS
 
Name
 
 Address
                                                   




--------------------------------------------------------------------------------


 
EXHIBIT A

 
SPECTRUM BRANDS, INC.
2013 Toggle PIK Exchange Notes
Summary of Terms and Conditions
[Capitalized terms not otherwise defined herein have the same meanings
as specified therefor in the Indenture]
 
ISSUER:
 
Spectrum Brands, Inc. (f/k/a Rayovac Corporation), a Wisconsin corporation (the
"Issuer").
     
GUARANTORS:
 
Same as in the Indenture.
     
TRUSTEE:
 
Wells Fargo Bank, N.A. (the "Trustee").
     
INTEREST PAYMENT DATES:
 
April 1 and October 1.
     
UNSECURED TOGGLE- PIK NOTES:
 
An aggregate principal amount of up to U.S. $350 million will be available
through the New Notes (the "Unsecured Toggle-PIK Notes").
     
COUPON SCHEDULE:
 
Provisions for payment of interest and coupon shall be as further described on
Schedule A attached hereto.
     
MATURITY:
 
The Unsecured Toggle-PIK Notes shall be subject to repayment of all amounts
outstanding, plus accrued interest, on October 2, 2013.
     
ELECTION NOTIFICATION DATE:
 
The election notification date with respect to an Interest Period will be the
second trading day preceding the first day of the Interest Period.
     
INTEREST PERIOD:
 
An Interest Period shall mean the period commencing on and including an interest
payment date and ending on and including the day immediately preceding the next
succeeding interest payment date.
     
MINIMUM VALUE FOR PIK PAY OPTION CALCULATION:
 
 
Commences 10 Trading days prior to the Election Notification Date.

 

--------------------------------------------------------------------------------


 
MINIMUM EQUITY VALUE FOR PIK PAY OPTION:
 
 
Closing price of SPC common stock must close greater than, for each of the 10
consecutive trading days prior to the election notification date for interest
payments on the following dates: (a) $3.00 for October 1, 2007, April 1, 2008
and October 1, 2008; (b) $4.00 for April 1, 2009 and October 1, 2009; and (c)
$5.00 for April 1, 2010 and October 1, 2010. Post October 1, 2010, no PIK
option.
     
OPTIONAL REDEMPTION SCHEDULE:
 
As further described on Schedule A attached hereto.
     
ASSET SALES:
 
Same as in the Indenture.
     
CHANGE OF CONTROL:
 
Redemption premium equivalent to the optional redemption premium.
     
SECTION 4.09, INCURRENCE OF INDEBTEDNESS; CLAUSES (b)(i) AND (b)(viii):
 
 
 
Not to exceed $1.6 billion; and $50 million.
     
EVENTS OF DEFAULT:
 
Same as in the Indenture.
     
WAIVERS AND AMENDMENTS:
 
Same as in the Indenture.




--------------------------------------------------------------------------------




Schedule A
Unsecured Toggle Note
Coupon Schedule,
Toggle Interest
and
Optional Redemption Schedule



   
100% Cash Pay Note
 
PIK
             
Coupon Schedule
         
While Company is below 2:1 Fixed Charge Coverage Ratio
         
Effective Date through April 1, 2007
 
11.00%
 
11.50%
 
April 2, 2007 through October 1, 2007
 
11.25%
 
11.75%
 
October 2, 2007 through April 1, 2008
 
11.50%
 
12.00%
 
April 2, 2008 through October 1, 2008
 
12.00%
 
12.50%
 
October 2, 2008 through April 1, 2009
 
12.50%
 
13.00%
 
April 2, 2009 through October 1, 2009
 
12.75%
 
13.25%
 
October 2, 2009 through April 1, 2010
 
13.50%
 
14.00%
 
April 2, 2010 through October 1, 2010
 
13.75%
 
14.25%
 
October 2, 2010 through April 1, 2011
 
14.00%
 
Cash Pay thereafter
 
April 2, 2011 through October 1, 2011
 
14.25%
     
October 2, 2011 through April 1, 2012
 
14.50%
     
April 2, 2012 through October 1, 2012
 
14.75%
     
October 2, 2012 through April 1, 2013
 
15.00%
     
April 2, 2013 through October 1, 2013
 
15.25%
               
As soon as the Company is Above 2:1 Fixed Charge Coverage Ratio
     
The then applicable rate increases by 100 bps
           
Optional Redemption Schedule
         
Effective Date through Sept 31, 2007
 
110% of face plus accrued
 
110% of face plus accrued
 
October 1, 2007 through Sept 31, 2008
 
109% of face plus accrued
 
109% of face plus accrued
 
October 1, 2008 through Sept 31, 2009
 
102% of face plus accrued
 
102% of face plus accrued
 
October I, 2009 through Sept 31, 2010
 
101% of face plus accrued
 
101% of face plus accrued
 
October 1, 2010 and thereafter
 
100% of face plus accrued
 
100% of face plus accrued
 




--------------------------------------------------------------------------------


 